DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.

The application has been amended as follows: 
For claim 9, the claim limitation “...a collapsed state...” in line 2 has been amended to read –the 

Reason for Allowance
Previous claim objections has been withdrawn in view of Applicant’s amendments to the claims. 
Claims 1, 3, 6, 8-15 and 17-20 are allowed over prior arts of record.

Regarding claim 1, the closest prior art (KEAST, US 2011/0146673) teaches a needle (par. [0101] states "The hole-making assembly 656 may comprise RF electrodes or needle-like members which puncture the tissue to create the channels"; par. [0071] states "For example, the probe 210 could be configured to puncture a wall of the airway 100, and detect the presence of blood"), however, the needle taught by KEAST is to puncture tissue such as airway wall 100 to create channels, however, KEAST does not teach inserting needle ablation probes into the tissue and applying energy to create coagulated zone. Therefore, the Examiner notes that none of the prior arts in record teach or fairly well suggest a method teaching inserting needle ablation probes into the tissue and applying energy to create coagulated zone, in combination with the other features recited in claim 1.   
Regarding claim 17, the closest prior art (KEAST, US 2011/0146673) teaches a needle (par. [0101] states "The hole-making assembly 656 may comprise RF electrodes or needle-like members which puncture the tissue to create the channels"; par. [0071] states "For example, the probe 210 could be configured to puncture a wall of the airway 100, and detect the presence of blood"), however, the needle taught by KEAST is to puncture tissue such as airway wall 100 to create channels, however, KEAST does not teach inserting needle ablation probes into the tissue and applying energy to create coagulated zone. Therefore, the Examiner notes that none of the prior arts in record teach or fairly well suggest a method teaching inserting needle ablation probes into the tissue and applying energy to create coagulated zone, in combination with the other features recited in claim 17.   
Regarding claim 20, the closest prior art (KEAST, US 2011/0146673) teaches a needle (par. [0101] states "The hole-making assembly 656 may comprise RF electrodes or needle-like members which puncture the tissue to create the channels"; par. [0071] states "For example, the probe 210 could be configured to puncture a wall of the airway 100, and detect the presence of blood"), however, the needle taught by KEAST is to puncture tissue such as airway wall 100 to create channels, however, KEAST does not teach inserting needle ablation probes into the tissue and applying energy to create coagulated zone. Therefore, the Examiner notes that none of the prior arts in record teach or fairly well suggest a system comprising a microwave ablation catheter which is configured to be into the tissue and applying energy to create coagulated zone, in combination with the other features recited in claim 20.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793      

/Oommen Jacob/Primary Examiner, Art Unit 3793